
	
		I
		111th CONGRESS
		1st Session
		H. R. 1012
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Cole (for
			 himself, Mr. Franks of Arizona,
			 Mr. Burton of Indiana,
			 Mr. Sam Johnson of Texas,
			 Ms. Fallin,
			 Mr. Wamp, Mr. Pitts, Mrs.
			 Schmidt, Mr. Hensarling,
			 Mr. Bishop of Utah,
			 Mr. Gingrey of Georgia,
			 Mr. Akin, Mr. Westmoreland, Mr. Lamborn, Mr.
			 Pence, Mr. Broun of
			 Georgia, Mr. Kline of
			 Minnesota, Mr. Garrett of New
			 Jersey, Mr. Fleming,
			 Mr. Barrett of South Carolina,
			 Mr. Miller of Florida,
			 Mr. Brown of South Carolina,
			 Mr. Hunter,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Conaway, and
			 Mrs. Bachmann) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit the use of funds available to the Department
		  of Defense to transfer enemy combatants detained by the United States at Naval
		  Station, Guantanamo Bay, Cuba, to the United States, or to construct facilities
		  for such enemy combatants at such locations.
	
	
		1.Short titleThis Act may be cited as the
			 Guantanamo Bay Detention Facility Safe Closure Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Since the United
			 States began its Global War on Terrorism, terrorists have been captured by the
			 United States and their allies and detained in facilities at Guantanamo Bay
			 Detention Facility (GTMO), Cuba.
			(2)The detainee
			 complex at Guantanamo Bay, Cuba, is the only complex in the world that can
			 safely and humanely hold individuals that pose a high-security risk to the
			 United States. It is a secure location away from population centers, provides
			 maximum security required to prevent escape, provides multiple levels of
			 confinement opportunities based on compliance of the detainee, and provides
			 medical care not available to a majority of the population of the world.
			(3)GTMO is the single
			 greatest repository of human intelligence in the war on terror. This
			 intelligence has prevented terrorist attacks and saved lives in the past and
			 continues to do so today.
			(4)New intelligence
			 being collected from detainees at GTMO is being used to fight terrorists in
			 Iraq, Afghanistan, and around the globe.
			(5)Intelligence
			 information obtained from questioning detainees includes—
				(A)the organizational
			 structure of al-Qaida and other terrorist groups;
				(B)the extent of
			 terrorist presence in Europe, the United States, and the Middle East;
				(C)al-Qaida’s pursuit
			 of weapons of mass destruction;
				(D)methods of
			 recruitment and locations of recruitment centers;
				(E)terrorist skill
			 sets, including general and specialized operative training; and
				(F)how legitimate
			 financial activities are used to hide terrorist operations.
				(6)The Expeditionary
			 Legal Complex (ELC) located at GTMO is the only one of its kind in the world.
			 It provides a secure location to secure and try detainees charged by the United
			 States Government, full access to sensitive and classified information, full
			 access to defense lawyers and prosecution, and full media access by the
			 press.
			(7)There are on
			 average two lawyers for every detainee that has been charged or had charges
			 preferred against them at GTMO.
			(8)There are 127
			 doctors, nurses, and medical technicians dedicated to caring for and
			 maintaining the health of each detainee—a ratio of 1:2 (one health care
			 professional for every two detainees).
			(9)GTMO is operated
			 by the Department of Defense and only interrogation techniques approved by the
			 Secretary of Defense have been used.
			(10)Detainees are
			 being treated humanely.
			(11)There are no
			 solitary confinement facilities at Guantanamo.
			(12)Water boarding
			 has never occurred at GTMO.
			(13)Current treatment
			 and oversight exceed any maximum-security prison in the world.
			(14)Since 2002, more
			 than 520 detainees have departed Guantanamo for other countries, including
			 Albania, Afghanistan, Australia, Bangladesh, Bahrain, Belgium, Denmark, Egypt,
			 France, Great Britain, Iran, Iraq, Jordan, Kuwait, Libya, Maldives, Mauritania,
			 Morocco, Pakistan, Russia, Saudi Arabia, Spain, Sweden, Sudan, Tajikistan,
			 Turkey, Uganda, the United Kingdom, and Yemen.
			(15)There are
			 approximately 245 detainees from over 30 countries remaining at GTMO. These
			 detainees include terrorist trainers, terrorist financiers, bomb makers, Osama
			 bin Laden bodyguards, recruiters and facilitators, and would-be suicide
			 bombers. Detainees remaining at GTMO fall into three categories:
				(A)Detainees who have
			 been cleared for release but the United States has not been able to find a
			 foreign country willing to accept them.
				(B)Detainees who have
			 been tried, had charges referred to trial, or are awaiting for referral to
			 trial.
				(C)Detainees who are
			 either of high threat to the United States or are from countries where the
			 United States is unable to get sufficient assurances that the country will
			 mitigate their threat if transferred.
				(16)The Pentagon
			 claims that 61 of released GTMO detainees have returned to the
			 fight.
			(17)Said Ali
			 al-Shihri, suspected of involvement in the bombing of the United States Embassy
			 in Yemen on 17 September 2008, was released to Saudi Arabia in 2007, passed
			 through a Saudi rehabilitation program, and has resurfaced as the new deputy
			 leader of al-Qaida in Yemen.
			(18)In 2007, the
			 Senate passed a resolution, 94–3, stating, detainees housed at
			 Guantanamo should not be released into American society, nor should they be
			 transferred stateside into facilities in American communities and
			 neighborhoods..
			(19)On January 20,
			 2009, President Obama instructed military prosecutors to seek a 120-day
			 suspension of legal proceedings at GTMO or what administration officials called
			 a continuance of the proceedings.
			(20)On January 22,
			 2009, President Obama ordered the closing of the GTMO prisons within a
			 year.
			(21)The United States
			 is still in a global war on terror, engaged in armed conflict with terrorist
			 organizations, and will, in all probability, continue to capture terrorists who
			 will be detained in a facility.
			(22)If the detention
			 facility at GTMO is closed, some United States domestic or overseas prison will
			 have to house these detainees while they await disposition.
			3.Prohibition on
			 use of funds to transfer individuals detained at Guantanamo Bay, Cuba, to the
			 United States, or to coordinate with other departments or agencies for such
			 transferNone of the funds
			 appropriated or otherwise made available to the Department of Defense may be
			 used—
			(1)to transfer any
			 enemy combatant detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to the United States; or
			(2)to coordinate with any other department or
			 agency for the purposes of transferring of any such enemy combatant to the
			 United States.
			4.Prohibition on
			 use of certain closed Department of Defense facilities to house enemy
			 combatantsThe Secretary of
			 Defense may not use or authorize the use of any facility that is closed through
			 a base closure process for housing any enemy combatant who, as of the date of
			 the enactment of this Act, is detained by the United States at Naval Station,
			 Guantanamo Bay, Cuba.
		5.Prohibition on
			 constructing, improving, modifying, or otherwise enhancing any facility in the
			 United States or its territories for the purpose of housing any detainee
			 currently or previously housed at GuantanamoThe Secretary of Defense may not construct,
			 improve, modify, or otherwise enhance any facility in the United States or its
			 territories for the purpose of housing any enemy combatant who, as of the date
			 of the enactment of this Act, is detained by the United States at Naval
			 Station, Guantanamo Bay, Cuba, or who has ever been so detained.
		
